            Case 1:19-cv-02184-TJK Document 30 Filed 01/24/20 Page 1 of 17



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,

                       Plaintiff,

        v.
                                                      Case No. 19-cv-2184 (TJK)
FACEBOOK, INC.,

a corporation,

                       Defendant.




             FACEBOOK, INC.’S RESPONSE TO AMICUS BRIEFS OF
     CENTER FOR LEGALIZATION OF PRIVACY, PUBLIC CITIZEN, ET AL., AND
               ELECTRONIC PRIVACY INFORMATION CENTER

       Pursuant to the Court’s December 10, 2019 Order, Facebook, Inc. respectfully submits

this Response to the Briefs of Amici Curiae (ECF Nos. 21, 25, 26) regarding the Court’s

approval of the order proposed by the parties to resolve this matter (“Stipulated Order”) (ECF

No. 4-1).

I.     INTRODUCTION

       The Stipulated Order is the culmination of a lengthy investigation and negotiation

between Facebook, FTC, and DOJ. It provides for immediate relief and a substantial and

unprecedented $5 billion civil penalty. The FTC conducted a 10-month long investigation,

during which Facebook produced thousands of pages of documents along with numerous

substantive responses to FTC questions, in addition to countless hours-long meetings and phone

calls to address the FTC’s concerns. The parties negotiated, at arms-length, the detailed terms of

the Stipulated Order for nearly five months. Only after these extensive negotiations and internal

deliberations on both sides did the FTC vote to refer the proposed settlement to DOJ, which also

 FACEBOOK, INC.’S RESPONSE TO NON-PARTY CENTER FOR LEGALIZATION OF PRIVACY, PUBLIC
    CITIZEN, AND ELECTRONIC PRIVACY INFORMATION CENTER’S AMICUS CURIAE BRIEFS
                                 CASE NO. 19-CV-2184
                                        -1-
         Case 1:19-cv-02184-TJK Document 30 Filed 01/24/20 Page 2 of 17



carefully reviewed it and ultimately submitted it to the Court for approval. The agreement is the

product of more than one year of work by numerous government and Facebook attorneys, and it

incorporates remedial measures that will not only reinforce the privacy of Facebook’s users, but

ensure greater accountability within the Company and its Board on matters of privacy.

Chairman Simons summed up the historic significance of the Stipulated Order when he said that

its “innovative, far-reaching conduct relief—imposing affirmative obligations and corporate

governance reforms—extends well beyond the typical relief historically awarded by the courts in

consumer protection cases . . . .” Majority Statement of Chairman Joe Simons and

Commissioners Phillips and Wilson, at 6 (July 24, 2019), available at

https://www.ftc.gov/system/files/documents/public_statements/1536946/092_3184_facebook_

majority_statement_7-24-19.pdf. The Stipulated Order should be approved.

       In the Stipulated Order, Facebook agrees to provide privacy protections far beyond those

required by United States law, including an unsurpassed level of accountability by its executives.

Facebook agreed to the sweeping terms in the Stipulated Order because it is committed to

rebuilding the trust of its users and protecting consumers’ privacy. By agreeing to the Stipulated

Order, the Company is working to set a new standard for itself and the industry more broadly.

       Under the Stipulated Order, Facebook will supplement its framework for protecting

consumer privacy in many ways, utilizing robust processes to identify potential privacy risks and

protect against those risks. Among many other measures, Facebook will introduce new

safeguards for overseeing third-party developers with access to user data. The Stipulated Order

also contains substantial oversight mechanisms to ensure Facebook complies with the

commitments it is making, for example: a new, independent committee of Facebook’s Board of

Directors (the “Independent Privacy Committee” or “IPC”) will be established to oversee the


 FACEBOOK, INC.’S RESPONSE TO NON-PARTY CENTER FOR LEGALIZATION OF PRIVACY, PUBLIC
    CITIZEN, AND ELECTRONIC PRIVACY INFORMATION CENTER’S AMICUS CURIAE BRIEFS
                                 CASE NO. 19-CV-2184
                                        -2-
          Case 1:19-cv-02184-TJK Document 30 Filed 01/24/20 Page 3 of 17



Privacy Program; a third-party independent assessor will not only ensure that the Company has

implemented and maintained Facebook’s Privacy Program, but also will test the effectiveness of

that program, generating biennial assessments that must be provided to the IPC and the FTC;

Facebook will appoint one or more Designated Compliance Officer(s) (“DCO”), and the

Company’s DCO and CEO will provide the FTC quarterly and annual certifications that the

Company is meeting its Privacy Program obligations and the requirements of the Order,

respectively; and Facebook will be required to provide additional compliance reports to the FTC

for the next 20 years. The DOJ also may review any of the reports, assessments, certifications,

or other compliance documentation that Facebook provides to the FTC. These requirements will

significantly impact Facebook’s operations, and complying with the Order will entail an

enormous investment by the Company. Already, the Stipulated Order has been a catalyst for an

evolution in the Company’s culture and operations, and employees from across the Company

have been working for months on implementing the proposed requirements of the Stipulated

Order.

         In addition, Facebook has agreed to pay a monetary penalty of $5 billion. This penalty is

the largest privacy penalty ever in the United States and is more than 20 times greater than the

largest penalty in Europe, even after implementation of the European Union’s General Data

Protection Regulation. It represents approximately 23% of Facebook’s profit in 2018, a

significant amount of money that reflects the seriousness with which Facebook takes privacy and

its obligation to comply with the Stipulated Order. As the FTC explained, “[i]f the FTC had

litigated this case, it is highly unlikely that any judge would have imposed a civil penalty even

remotely close to this one.” Majority Statement at 5.




 FACEBOOK, INC.’S RESPONSE TO NON-PARTY CENTER FOR LEGALIZATION OF PRIVACY, PUBLIC
    CITIZEN, AND ELECTRONIC PRIVACY INFORMATION CENTER’S AMICUS CURIAE BRIEFS
                                 CASE NO. 19-CV-2184
                                        -3-
         Case 1:19-cv-02184-TJK Document 30 Filed 01/24/20 Page 4 of 17



       In short, the Stipulated Order fairly and adequately resolves the dispute between the FTC

and Facebook, addresses the privacy risks and allegations raised in the Complaint (ECF No. 3),

and promotes the purposes of the Federal Trade Commission Act by protecting Facebook users.

Entering the Stipulated Order will avoid years of protracted and costly litigation at the expense

of taxpayers and will avoid draining judicial and agency resources for, at most, a significantly

smaller penalty, fewer structural changes, and narrower injunctive relief. The Stipulated Order

certainly provides the FTC and the public with far more substantial and sweeping relief against

Facebook than the government could have achieved in litigation. As the D.C. Circuit has

emphasized, “it is precisely the desire to avoid a protracted examination of the parties' legal

rights which underlies consent decrees. Not only the parties, but the general public as well,

benefit from the saving of time and money that results from the voluntary settlement of

litigation.” Citizens for a Better Env’t v. Gorsuch, 718 F.2d 1117, 1126 (D.C. Cir. 1983).

       This Court should approve the Stipulated Order.

II.    STANDARD OF REVIEW

       “There is a strong policy favoring the voluntary settlement of civil matters.” Envtl. Tech.

Council v. Browner, No. 94–2346, 1995 WL 238328, at *2 (D.D.C. Mar. 8, 1995); see also

United States v. MTU Am. Inc., 105 F. Supp. 3d 60, 63 (D.D.C. 2015). A court reviewing

a consent order need only “determine that the settlement is fair, adequate, reasonable and

appropriate under the particular facts and that there has been valid consent by the concerned

parties.” Envtl. Def. v. Leavitt, 329 F. Supp. 2d 55, 70 (D.D.C. 2004) (quoting Citizens for a

Better Env’t, 718 F.2d at 1126). Courts also assess whether the consent decree is in the public

interest. Citizens for a Better Env’t, 718 F.2d at 1126.




 FACEBOOK, INC.’S RESPONSE TO NON-PARTY CENTER FOR LEGALIZATION OF PRIVACY, PUBLIC
    CITIZEN, AND ELECTRONIC PRIVACY INFORMATION CENTER’S AMICUS CURIAE BRIEFS
                                 CASE NO. 19-CV-2184
                                        -4-
         Case 1:19-cv-02184-TJK Document 30 Filed 01/24/20 Page 5 of 17



        When evaluating a consent order’s fairness, the Court looks “to the negotiating process

and attempt[ing] to gauge its candor, openness, and bargaining balance.” United States v.

District of Columbia, 933 F. Supp. 42, 48 (D.D.C. 1996) (citation omitted); see also MTU Am.

Inc., 105 F. Supp. 3d at 63 (finding procedural fairness where “[t]here [was] no suggestion of

impropriety in the negotiation of the agreement, and all the parties were represented and advised

by competent technical and legal staff”). “Valid consent that resulted from good faith bargaining

itself indicates that the agreement is procedurally fair.” United States v. Wells Fargo Bank, NA,

891 F. Supp. 2d 143, 145 (D.D.C. 2012). And when assessing adequacy, reasonableness, and

appropriateness, courts “focus on the extent to which the decree is confined to the dispute

between the parties and whether the decree adequately accomplishes its purported goal.” MTU

Am. Inc., 105 F. Supp. 3d at 63 (quoting Leavitt, 329 F. Supp. 2d at 71).

        Ultimately, as the D.C. Circuit has observed, “the court’s function is not to determine

whether the resulting array of rights and liabilities ‘is the one that will best serve society,’ but

only to confirm that the resulting ‘settlement is within the reaches of the public interest.’” United

States v. W. Elec. Co., 900 F.2d 283, 309 (D.C. Cir. 1990) (emphasis in original). This is

especially true where, as here, “a government actor committed to the protection of the public

interest has pulled the laboring oar in constructing the proposed settlement.” Leavitt, 329 F.

Supp. 2d at 70; see also United States v. City of Los Angeles, 288 F.3d 391, 402-03 (9th Cir.

2002) (noting that courts generally adopt a “presumption of adequacy of government

representation”). The D.C. Circuit has emphasized that “[n]ot only the parties, but the general

public as well, benefit” from settlement because it “avoid[s] a protracted examination of the

parties’ legal rights which underlies consent decrees.” Citizens for a Better Env’t, 718 F.2d at

1126.


 FACEBOOK, INC.’S RESPONSE TO NON-PARTY CENTER FOR LEGALIZATION OF PRIVACY, PUBLIC
    CITIZEN, AND ELECTRONIC PRIVACY INFORMATION CENTER’S AMICUS CURIAE BRIEFS
                                 CASE NO. 19-CV-2184
                                        -5-
         Case 1:19-cv-02184-TJK Document 30 Filed 01/24/20 Page 6 of 17



       A proposed order should not be denied entry simply because the court “believes the

[g]overnment could have negotiated a more exacting decree.” United States v. Fokker Servs.

B.V., 818 F.3d 733, 743 (D.C. Cir. 2016) (citation omitted). To that end, “[r]emedies which

appear less than vigorous may well reflect an underlying weakness in the government's case, and

for the district judge to assume that the allegations in the complaint have been formally made out

is quite unwarranted.” Wells Fargo Bank, NA, 891 F. Supp. 2d at 146 (citation omitted).

       “[S]hort of a decree that makes a mockery of judicial power, the Court should accept an

agreement between the parties.” Id. at 145 (citation omitted).

III.   ARGUMENT

       The Order is fair, adequate, reasonable and appropriate, and serves the public interest.

Citizens for a Better Env’t, 718 F.2d at 1126. Amici object to various aspects of the settlement

but where, as here, “the essential dispute between amici and appellants [can be] cast as

objections to the remedies sought, the district judge [is] not [] empowered to reject [the

settlement] merely because he believed other remedies were preferable.” United States v.

Microsoft Corp., 56 F.3d 1448, 1460 (D.C. Cir. 1995). This Court should approve the Order.

       Amici assert six principal objections to the Stipulated Order, each of which is meritless

and none of which undermines the validity of the settlement.

       A.      The Scope Of The Release

       EPIC and Public Citizen argue that the Stipulated Order contains an overly broad release

that effectively grants Facebook immunity for a variety of known and unknown claims that reach

beyond the scope of the investigation and the Order. ECF No. 26 at 8; ECF No. 25 at 6. That is

incorrect; releases of the type contained in the Stipulated Order are routinely approved as part of

settlements like this one. Parties would never settle with the government if the settlement


 FACEBOOK, INC.’S RESPONSE TO NON-PARTY CENTER FOR LEGALIZATION OF PRIVACY, PUBLIC
    CITIZEN, AND ELECTRONIC PRIVACY INFORMATION CENTER’S AMICUS CURIAE BRIEFS
                                 CASE NO. 19-CV-2184
                                        -6-
         Case 1:19-cv-02184-TJK Document 30 Filed 01/24/20 Page 7 of 17



agreement did not in fact settle the issues and allow the parties to move forward. Hershon v.

Gibraltar Bldg. & Loan Ass’n, Inc., 864 F.2d 848, 853 (D.C. Cir. 1989) (Releases are “designed

to resolve disputes out of court—not to spawn litigation. Parties will enter settlement

agreements only if they are assured that the language contained in such releases will be treated as

definitive and final.”). That is what the release in this case does.

       The Stipulated Order resolves “all claims that [Facebook], prior to June 12, 2019,

violated the [2012 Consent Order]” and “resolves all consumer-protection claims known by the

FTC prior to June 12, 2019, that [Facebook] violated Section 5 of the FTC Act.” Stipulated

Order, ECF No. 4-1, at 1-2 (emphasis added). The FTC conducted a nearly year-long

investigation of potential order violation claims and Section 5 claims, and those claims are either

addressed in the Stipulated Order or were, in the FTC’s discretion, deemed meritless. Releases

are common in consent orders and all settlements, and it is unreasonable to expect Facebook to

negotiate an order without the FTC agreeing to such a release. See Ingram Corp. v. J. Ray

McDermott & Co., 698 F.2d 1295, 1312 (5th Cir. 1983) (recognizing the “public policy of

encouraging the settlement of differences and compromise of disputes in which the execution

and exchange of releases is the common and legally accepted means of consummation”); Altier

v. Worley Catastrophe Response, LLC, No. CIV.A 11-241, 2012 WL 161824, at *9 (E.D. La.

Jan. 18, 2012) (“A release of all claims that the settling plaintiffs have against the settling

defendant is extremely common in settlement agreements.”).

       Moreover, the release in the Stipulated Order is not unique and its language has been

echoed repeatedly in other settlements, including the FTC’s 2012 settlement with Google, the

largest privacy violation case prior to this litigation. See, e.g, [Proposed] Stipulated Order For

Permanent Injunction and Civil Penalty Judgment, United States v. Google Inc., No. CV 12-


 FACEBOOK, INC.’S RESPONSE TO NON-PARTY CENTER FOR LEGALIZATION OF PRIVACY, PUBLIC
    CITIZEN, AND ELECTRONIC PRIVACY INFORMATION CENTER’S AMICUS CURIAE BRIEFS
                                 CASE NO. 19-CV-2184
                                        -7-
          Case 1:19-cv-02184-TJK Document 30 Filed 01/24/20 Page 8 of 17



04177 SI (N.D. Cal. 2012), available at https://www.ftc.gov/sites/default/files/documents/

cases/2012/08/120809googlestip.pdf (“The parties have consented to the entry of this Stipulated

Order for Permanent Injunction and Civil Penalty Judgment (‘Order’) to resolve all matters of

dispute between them in this action and any claim that Defendant’s conduct in connection with

the matters alleged in the Complaint violated the FTC Act or the FTC Decision and Order in

FTC Docket No. C-4336 . . . .”); see also Majority Statement of Chairman Joe Simons and

Commissioners Phillips and Wilson, at 7 (citing Agreement for Compromise Settlement and

Release, United States v. Barclays Capital, Inc., No. 16-CV7057(KAM/JO) (E.D.N.Y. Apr. 24,

2018), ECF No. 137, available at https://www.justice.gov/opa/pressrelease/file/

1047101/download (“releasing Barclays and two officers from all claims that were or could have

been asserted in the action, as well as any other civil claim under certain statutes and common

law theories for conduct alleged in the complaint and conduct more broadly related to other

residential mortgage-backed securities deals”); United States v. Wells Fargo Bank, N.A., No.

12CIV7527JMFCF (S.D.N.Y. Apr. 8, 2016), ECF No. 320 (“releasing Wells Fargo, and its

officers and directors, from any civil or administrative monetary claim under certain statutes and

common law theories for conduct alleged in the complaint and conduct relating to single-family

residential FHA loans”). 1



1
     See also Royal Bank of Scotland Settlement Agreement, at 3 (Aug. 14, 2018) available at
     https://www.justice.gov/opa/press-release/file/1087146/download (“The United States fully
     and finally releases RBS, each of its current and former parents, subsidiaries and affiliated
     entities, and each of their respective successors and assigns (collectively, the “Released
     Entities”), from all civil claims that could have been asserted by the United States, as well as
     any other civil claim the United States has against the Released Entities for the Covered
     Conduct . . . .”); Nomura Holdings America Inc. Settlement Agreement, at 4 (Oct. 16, 2018)
     available at https://www.justice.gov/usao-edny/press-release/file/1101231/download (“The
     United States fully and finally releases Nomura, each of its current and former parents,


    FACEBOOK, INC.’S RESPONSE TO NON-PARTY CENTER FOR LEGALIZATION OF PRIVACY, PUBLIC
       CITIZEN, AND ELECTRONIC PRIVACY INFORMATION CENTER’S AMICUS CURIAE BRIEFS
                                    CASE NO. 19-CV-2184
                                           -8-
         Case 1:19-cv-02184-TJK Document 30 Filed 01/24/20 Page 9 of 17



       B.      Changes To Facebook’s Business And Privacy Practices

       EPIC and Public Citizen argue that the Stipulated Order does not require Facebook to

make meaningful changes to its business and privacy practices. ECF No. 26 at 12; ECF No. 25

at 2. That is also incorrect. The Stipulated Order represents a significant modification and

expansion of the 2012 Order, and its injunctive provisions vastly exceed what could be achieved

in litigation and give consumers meaningful protection now.

       Notably, the Stipulated Order expands the Privacy Program requirements embodied in the

2012 Order and adds substantially more oversight and accountability measures. These expanded

provisions include: (1) implementation of safeguards that control for material privacy risks

(Order, § VII.E.2); (2) the appointment of the DCO responsible for overall compliance with the

Privacy Program (id. §§ VII.C, VII.E.2.c); (3) new controls for overseeing third-party developers

(id. § VII.E); and (4) the creation of a new Independent Privacy Committee of the Board of

Directors that will directly oversee the Privacy Program (id. § X).

       The Stipulated Order further requires major and unprecedented corporate governance

changes, including the creation of two new committees of the Board. The Independent Privacy

Committee of the Board will receive information about the functioning of Facebook’s Privacy

Program directly from an independent assessor, at least quarterly and at the end of each biennial

cycle. In addition, the Principal Executive Officer, currently Mr. Mark Zuckerberg, and the

DCO will be required to submit quarterly and annual certifications that Facebook is in

compliance with its obligations pertaining to the Privacy Program and under the Order (id. § XI).


   subsidiaries, and affiliates, each of their respective successors and assigns (collectively, the
   “Released Entities”), from any civil claims that could have been asserted by the United
   States, as well as any other civil claim the United States has against the Released Entities for
   the Covered Conduct . . . .”).


 FACEBOOK, INC.’S RESPONSE TO NON-PARTY CENTER FOR LEGALIZATION OF PRIVACY, PUBLIC
    CITIZEN, AND ELECTRONIC PRIVACY INFORMATION CENTER’S AMICUS CURIAE BRIEFS
                                 CASE NO. 19-CV-2184
                                        -9-
        Case 1:19-cv-02184-TJK Document 30 Filed 01/24/20 Page 10 of 17



Moreover, the Stipulated Order’s compliance monitoring and discovery provisions (id. § XV)

allow the FTC to quickly investigate and correct any perceived risks without the burden of

launching a formal investigation.

       The unprecedented changes required by injunctive provisions of the Stipulated Order are

carefully calibrated to ensure the privacy of Facebook users’ data. As Chairman Simons stated:

       “The Order’s innovative, far-reaching conduct relief—imposing affirmative obligations
       and corporate governance reforms—extends well beyond the typical relief historically
       awarded by the courts in consumer protection cases involving legitimate companies.
       Even assuming the FTC would prevail in litigation, a court would not give the
       Commission carte blanche to reorganize Facebook’s governance structures and business
       operations as we deem fit.”

Majority Statement at 6.

       Amici may not believe that the Stipulated Order does enough to “restrict Facebook’s

privacy practices” (ECF No. 26 at 13), but, as the FTC explained:

       The argument that ‘more is better’ is certainly appealing, but it relies on a false
       dichotomy: a hypothetical ‘more’ versus the extraordinary and certain relief the
       Commission has obtained . . . . [W]e can only get what we can win in litigation or via
       hard-fought negotiations. The FTC does not have the authority to regulate by fiat.”

Majority Statement at 6.

       In short, these new and strengthened provisions more than adequately resolve the dispute

between the FTC and Facebook, address the privacy risks and allegations raised in the Complaint

(ECF No. 3), promote the purposes of the Federal Trade Commission Act (the “FTCA”) by

protecting Facebook users, and are well “within the reaches of the public interest,” see W. Elec.

Co., 900 F.2d at 309.

       C.      The Monetary Penalty

       EPIC and Public Citizen complain that the $5 billion penalty achieved by the FTC is

insufficient. ECF No. 26 at 21; ECF No. 25 at 2. This is not a credible argument.


 FACEBOOK, INC.’S RESPONSE TO NON-PARTY CENTER FOR LEGALIZATION OF PRIVACY, PUBLIC
    CITIZEN, AND ELECTRONIC PRIVACY INFORMATION CENTER’S AMICUS CURIAE BRIEFS
                                 CASE NO. 19-CV-2184
                                        -10-
          Case 1:19-cv-02184-TJK Document 30 Filed 01/24/20 Page 11 of 17



         As an initial matter, this massive penalty is orders of magnitude greater than what the

FTC could reasonably have achieved at trial. The FTC’s statutory civil penalty authority is

limited to $43,280 per violation. 2 15 U.S.C. § 45(l). The FTC takes the position that each “page

view” on Facebook constitutes a separate violation, but at trial, Facebook would have had

compelling arguments that the maximum penalty must be calculated on a “per day” basis. See

United States v. Daniel Chapter One, No. 10-cv-01362, ECF No. 68 at 11 (D.D.C. Apr. 14,

2014) (“each day that Defendants failed to comply with the FTC Order should be deemed a

separate violation”); United States v. Cornerstone Wealth Corp., 549 F. Supp. 2d 811, 822 (N.D.

Tex. 2008) (rejecting the FTC’s penalty calculation). Under that methodology, the maximum

possible civil penalty would be a small fraction of the $5 billion that Facebook has agreed to pay.

         In addition, it is notable that the FTC’s Complaint does not allege that consumer harm

resulted from any of the alleged Consent Order violations. Because Facebook is a free service,

consumers could not have suffered the type of economic harm that typically accompanies

violations of FTC orders—e.g., paying an artificially inflated purchase price or failing to receive

the benefit of the bargain as a result of the alleged order violations. Nor did the FTC assert any

other type of consumer harm as a result of the alleged conduct. For example, the FTC did not

(and could not) allege any identity theft-related financial harm to consumers, as consumers’

sensitive financial information is not alleged to have been compromised in any way.

         This is important because consumer harm is a statutory factor that courts must consider

when deciding the monetary penalty to impose. See, e.g., Google Inc., No. 5:12-cv-04177-HRL,

ECF No. 30 at 7 (N.D. Cal.) (articulating the factors). And the FTC’s largest civil penalty for a



2
     Accounting for inflation pursuant to the Federal Civil Penalties Inflation Adjustment Act of
     1990. 28 U.S.C. § 2461.

    FACEBOOK, INC.’S RESPONSE TO NON-PARTY CENTER FOR LEGALIZATION OF PRIVACY, PUBLIC
       CITIZEN, AND ELECTRONIC PRIVACY INFORMATION CENTER’S AMICUS CURIAE BRIEFS
                                    CASE NO. 19-CV-2184
                                           -11-
        Case 1:19-cv-02184-TJK Document 30 Filed 01/24/20 Page 12 of 17



consent violation with no consumer redress to date was $22.5 million, levied against Google in

2012. That matter is instructive because it involved allegations focused on privacy-related

misrepresentations and did not involve claims of consumer harm. Specifically, the FTC alleged

that Google “misrepresented the extent to which users may exercise control over the collection or

use of covered information” by overriding the cookie-blocking settings on Safari browsers used

by tens of millions of people, secretly placing cookies, and using the information it obtained to

serve targeted advertisements. Google Inc., No. 5:12-cv-04177-SI, ECF No. 1 at ¶¶ 51, 54. The

FTC agreed to settle those allegations through a judicial order imposing injunctive relief and

requiring a civil penalty of $22.5 million. The Court approved the settlement, finding that the

civil penalty amount was appropriate, in part because “the complaint never alleged that

consumers suffered any monetary harm.” Google Inc., No. 5:12-cv-04177-SI, ECF No. 30 at 7.

       At bottom, the FTC has never before obtained a civil penalty even remotely approaching

$5 billion. The two largest fines imposed by the FTC in an order enforcement action during the

past 25 years were a $100 million civil penalty levied against LifeLock and a $40 million civil

penalty paid by National Urological Group, Inc., both of which included significant restitution

for consumer redress. FTC v. LifeLock, Inc., No. 2:10-cv-00530-JJT, ECF No. 67 at 4 (D. Ariz.

Jan. 4, 2016); FTC v. Nat’l Urological Grp., Inc., No. 1:04-cv-3294, ECF No. 966 at ¶ 130 (N.D.

Ga. Oct. 10, 2017). Viewed against this backdrop, a $5 billion penalty is more than appropriate.

       D.      Specific Allegations Regarding Whatsapp, COPPA, And User Health Data

       EPIC and Public Citizen assert that the injunctive relief fails to address claims related to

Facebook’s integration of user data from WhatsApp (ECF No. 26 at 19), Facebook’s use of

facial recognition, Messenger Kids and COPPA (ECF No. 25 at 16-17), and Facebook’s handling

of health data (id. at 17). These claims are groundless.


 FACEBOOK, INC.’S RESPONSE TO NON-PARTY CENTER FOR LEGALIZATION OF PRIVACY, PUBLIC
    CITIZEN, AND ELECTRONIC PRIVACY INFORMATION CENTER’S AMICUS CURIAE BRIEFS
                                 CASE NO. 19-CV-2184
                                        -12-
        Case 1:19-cv-02184-TJK Document 30 Filed 01/24/20 Page 13 of 17



       EPIC asserts that the Stipulated Order does not address concerns regarding the protection

of WhatsApp user data. ECF No. 26 at 12. However, contrary to EPIC’s allegations, the

Stipulated Order does address WhatsApp by including it in the definition of “Respondent”

throughout the Stipulated Order (Order at 4), and specifically requiring Facebook to expand its

Privacy Program to cover WhatsApp (id. § VII). See also Majority Statement at 2 (“Pursuant to

the Order, Facebook must expand its existing privacy program to cover WhatsApp and any

Facebook product or service that receives personal information from Facebook or WhatsApp.”)

Further, with respect to EPIC’s allegations that “the FTC has done nothing to protect WhatsApp

users” from the integration of certain WhatsApp user data with Facebook data (ECF No. 26 at

20), EPIC ignores WhatsApp’s policy updates in 2016. Natasha Lomas, WhatsApp to share user

data with Facebook for ad targeting – here’s how to opt out, TechCrunch (Aug. 25, 2016),

available at https://techcrunch.com/2016/08/25/whatsapp-to-share-user-data-with-facebook-for-

ad-targeting-heres-how-to-opt-out/.

       EPIC further claims that the FTC “seeks to dispose of all facial recognition-related claims

in the United States with a single paragraph in the settlement,” allowing Facebook to retain

information it obtained in violation of the 2012 Consent Order. ECF No. 26 at 16. Not so. The

Stipulated Order specifically addresses concerns regarding biometric data in multiple provisions,

including the Privacy Program section, which requires Facebook to obtain affirmative express

consent before using facial recognition templates in a way that materially exceeds the type of

uses disclosed to the user at the time the user agreed to Facebook’s use of the template (Order,

§ VII.E.5.a); delete existing templates for users on the old face recognition setting (Tag

Suggestions) within 90 days, and refrain from creating any new templates for such users, unless

they affirmatively consent the disclosed uses (id. § VI); and prepare a Privacy Review Statement


 FACEBOOK, INC.’S RESPONSE TO NON-PARTY CENTER FOR LEGALIZATION OF PRIVACY, PUBLIC
    CITIZEN, AND ELECTRONIC PRIVACY INFORMATION CENTER’S AMICUS CURIAE BRIEFS
                                 CASE NO. 19-CV-2184
                                        -13-
        Case 1:19-cv-02184-TJK Document 30 Filed 01/24/20 Page 14 of 17



for each new or modified product, service, or practice that involves biometric information,

describing the information that “will be used, retained, and shared”; the “notice provided to

Users” and the mechanism “by which Users will consent”; the “risks to the privacy,

confidentiality, or Integrity” of the biometric data; “existing safeguards” and whether “new

safeguards” need to be implemented to address any risks; and any “safeguards or other

procedures” that could mitigate risks, which Facebook chose not to implement (id. § VII.E.2.b).

Moreover, biometric data is considered “Covered Information” under the Stipulated Order and

therefore all of the provisions of the Stipulated Order addressing “Covered Information” also

apply to facial recognition data. See id. §§ I, III, V, VII, IX, X, XIV.

       Public Citizen also asserts that the Stipulated Order does not direct Facebook to “limit its

handling of health data.” ECF No. 25 at 16. This is also not true. The Stipulated Order

carefully protects “Covered Information,” which is defined as “information from or about an

individual consumer” including information such as “first or last name,” “date of birth,” and

“Nonpublic User Information.” Id. at 3. And, as is the case with Facebook’s use of biometric

data, the Stipulated Order requires Facebook to prepare Privacy Review Statements for new or

modified “product(s), service(s), or practice(s) involving health . . . information.” Id.

§ VII.E.2.b.

       Finally, Public Citizen asserts that the injunctive relief fails to address complaints the

FTC has received concerning the alleged collection of information by Messenger Kids without

verifiable parental consent (ECF No. 25 at 17). But the FTC’s Complaint does not allege the

conduct that Public Citizen describes, and the Stipulated Order represents an unreviewable

exercise of the FTC’s discretion to resolve those issues as it sees fit. See Heckler v. Chaney, 470

U.S. 821, 831 (1985) (holding that “an agency’s decision not to prosecute or enforce, whether


 FACEBOOK, INC.’S RESPONSE TO NON-PARTY CENTER FOR LEGALIZATION OF PRIVACY, PUBLIC
    CITIZEN, AND ELECTRONIC PRIVACY INFORMATION CENTER’S AMICUS CURIAE BRIEFS
                                 CASE NO. 19-CV-2184
                                        -14-
        Case 1:19-cv-02184-TJK Document 30 Filed 01/24/20 Page 15 of 17



through civil or criminal process, is a decision generally committed to an agency’s absolute

discretion”). Moreover, Section VII of the Stipulated Order requires Facebook to engage in

annual comprehensive assessments of the “internal and external risks in each areas of its

operation . . . to the privacy, confidentiality, or Integrity of Covered Information” and to design

safeguards that control for those risks. Order, § VII.D-E. Messenger Kids is included within the

ambit of those safeguards and is thus subject to all of the oversight and reporting requirements

imposed by the Stipulated Order.

       E.      Notice And Comment

       EPIC asserts that the Stipulated Order violates the APA’s notice and comment process

and/or the FTC’s own regulations because the FTC did not place the Order on the public record

for a thirty-day period pursuant to 16 CFR § 2.34(c). ECF No. 26 at 22-23. But, as set forth in

Facebook’s Surreply to EPIC’s Motion to Intervene (ECF No. 29 at 5), the FTC was not required

to post notice or solicit public comments prior to seeking court entry of the Stipulated Order.

See, e.g., In re Santa Fe Natural Tobacco Co. Mktg. & Sales Practices and Prod. Liab. Litig.,

288 F. Supp. 3d 1087, 1221 (D.N.M. 2017) (FTC Rule 2.34(c) comment procedure for final

consent orders “is optional, it is not subject to the APA’s informal rulemaking standards, and it

does not require the agency to respond to public comments”). Nothing in the text of Rule 2.34(c)

requires that proposed judicial decrees be submitted for public comment, and the FTC’s decision

not to seek public comment for the proposed Stipulated Order is consistent with over a decade of

FTC precedent. Indeed, there does not appear to be a single example of the FTC seeking

public comment for a federal court order. See, e.g., FTC v. Vizio, Inc., No. 2:17-cv-00758

(D.N.J. 2017) (government filed a consent order for court approval without a notice and

comment period); United States v. Upromise, Inc., No. 1:17-cv-10442 (D. Mass. 2017)


 FACEBOOK, INC.’S RESPONSE TO NON-PARTY CENTER FOR LEGALIZATION OF PRIVACY, PUBLIC
    CITIZEN, AND ELECTRONIC PRIVACY INFORMATION CENTER’S AMICUS CURIAE BRIEFS
                                 CASE NO. 19-CV-2184
                                        -15-
        Case 1:19-cv-02184-TJK Document 30 Filed 01/24/20 Page 16 of 17



(same); FTC v. Ruby Corp., No. 1:16-cv-02438 (D.D.C. 2016) (same); United States v. InMobi

Pte Ltd., No. 3:16-cv-03474 (N.D. Cal. 2016) (same); FTC v. Ramey Motors, Inc., No. 1:14-cv-

29603 (S.D.W.V. 2015) (same); FTC v. LifeLock, Inc., No. 2:10-cv-00530 (D. Ariz. 2015)

(same); United States v. Billion Auto, Inc., No. 14-4118 (N.D. Iowa 2014) (same); United States

v. Google, No. 5:12-cv-04177 (N.D. Cal. 2012) (same); FTC v. Toys “R” Us, Inc., No. 1:11-

0635 (D.D.C. 2011) (same); FTC v. Bristol-Myers Squibb Co., No. 1:09-cv-00576 (D.D.C. 2009)

(same); FTC v. CVS Pharmacy, Inc., No. 1:09-cv-00420 (D.R.I. 2009) (same).

       F.       The Fourth Amendment

       CLP’s amicus brief says that the Stipulated Order implicates Facebook users’ Fourth

Amendment rights by supposedly granting DOJ and the FTC warrantless access to Facebook

user data. ECF No. 21 at 2-5. CLP’s contention is without merit. Any requests by the DOJ and

FTC for user records or communications under the Stipulated Order would still be governed by

the Stored Communications Act (the “SCA”). Nothing in the Stipulated Order purports to

abrogate the requirements of the SCA (nor could it do so). See 18 U.S.C. § 2703.

       Further, CLP’s argument that Facebook cannot satisfy the Stipulated Order’s

Recordkeeping requirement to retain records “sufficient to show each User’s consent” without

submitting “specifically identifiable Facebook user data” misconstrues that requirement. ECF

No. 21 at 4. Facebook can demonstrate compliance with this provision through the production of

aggregated or de-identified data. Facebook does not need to produce personally identifiable

information to satisfy the requirements of the Order.

IV.    CONCLUSION

       The Court should approve the Stipulated Order and enter the settlement between the FTC

and Facebook.


 FACEBOOK, INC.’S RESPONSE TO NON-PARTY CENTER FOR LEGALIZATION OF PRIVACY, PUBLIC
    CITIZEN, AND ELECTRONIC PRIVACY INFORMATION CENTER’S AMICUS CURIAE BRIEFS
                                 CASE NO. 19-CV-2184
                                        -16-
       Case 1:19-cv-02184-TJK Document 30 Filed 01/24/20 Page 17 of 17



Dated: January 24, 2020               Respectfully submitted,



                                      /s/ Joshua S. Lipshutz
                                      Joshua S. Lipshutz (SBN 1033391)
                                      jlipshutz@gibsondunn.com
                                      Thomas G. Hungar (SBN 447783)
                                      thungar@gibsondunn.com
                                      GIBSON, DUNN & CRUTCHER LLP
                                      1050 Connecticut Avenue, N.W., Suite 300
                                      Washington, DC 20036
                                      Telephone: (202) 955-8500
                                      Facsimile: (202) 467-0539

                                      Orin Snyder (SBN 2116424)
                                      osnyder@gibsondunn.com
                                      GIBSON, DUNN & CRUTCHER LLP
                                      200 Park Avenue
                                      New York, NY 10166
                                      Telephone: (212) 351-4000
                                      Facsimile: (212) 351-4035


                                      Counsel for Defendant Facebook, Inc.




 FACEBOOK, INC.’S RESPONSE TO NON-PARTY CENTER FOR LEGALIZATION OF PRIVACY, PUBLIC
    CITIZEN, AND ELECTRONIC PRIVACY INFORMATION CENTER’S AMICUS CURIAE BRIEFS
                                 CASE NO. 19-CV-2184
                                        -17-
